Citation Nr: 0802312	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-21 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from February 1969 to November 
1970.  

By rating action in July 1992, the RO denied, in part, 
service connection for tinnitus.  The veteran was notified of 
this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the RO 
which found, in part, that new and material evidence had not 
been submitted to reopen the claim of service connection for 
tinnitus.  A hearing before a Decision Review Officer at the 
RO was held in September 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for tinnitus was finally denied by an 
unappealed rating decision by the RO in July 1992.  

3.  The additional evidence received since the July 1992 
rating decision is new and material and raises a reasonable 
possibility of substantiating the claim.  

4.  The veteran's tinnitus is at least as likely as not a 
disorder due to acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  The July 1992 rating decision that denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2007).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for tinnitus.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2007).  

3.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.326 (2007).  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim of 
service connection for tinnitus, a letter dated in October 
2004, fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
notified of the evidence that was needed to substantiate his 
claim and that VA would assist him in obtaining evidence, but 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim, including any evidence in 
his possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and 
available private medical records identified by him have been 
obtained and associated with the claims file.  The veteran 
was examined by VA during the pendency of the appeal and also 
testified at a hearing before a Decision Review Officer at 
the RO in September 2005.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

At this point, the Board notes that the veteran was not 
provided with adequate notice under 38 U.S.C. § 5103(a) with 
respect to a reopened claim under the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, in light of the 
favorable decision to reopen the claim, the Board finds that 
any deficiency in complying with VCAA concerning a reopened 
claim is harmless error and that no useful purpose would be 
served by remanding the appeal to the RO in this regard.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

As noted above, service connection for tinnitus was denied by 
the RO in July 1992.  There was no appeal of this rating 
decision, and it became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decisionmakers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  Id.  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).  

The evidence of record at the time of the July 1992 rating 
decision that denied service connection for tinnitus included 
the veteran's service medical records; an April 1992 VA 
audiological examination report, and an April 1992 private 
audiological examination report.  

The service medical records, including the veteran's 
separation examination in September 1970, showed no 
complaints, treatment, abnormalities, or diagnosis of 
tinnitus.  

The April 1992 VA and private audiological reports showed a 
history of hearing loss since 1977 and tinnitus for over ten 
years.  The diagnoses included bilateral sensorineural 
hearing loss and tinnitus.  However, neither examiner offered 
an opinion concerning the etiology or date of onset of the 
veteran's tinnitus.  

The evidence added to the record since the July 1992 rating 
action included May 2004 and October 2005 VA audiological 
examination reports, lay statements from two servicemen who 
were reportedly shipmates of the veteran, and a transcript of 
the DRO hearing in September 2005.  The May 2004 VA 
audiological report included an opinion to the effect that 
the veteran's tinnitus was most likely caused by acoustic 
trauma in service with later aggravation from unknown 
sources.  

The Board finds that the May 2004 VA audiological report and 
medical opinion are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim for tinnitus.  In other words, the evidence 
is new and material.  38 C.F.R. § 3.156.  Thus, the claim of 
service connection for tinnitus is reopened.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

As noted earlier, the Board finds that all notification and 
development action needed to render a fair decision on this 
issue have been accomplished.  See Quartuccio v. Principi, 16 
Vet App 183 (2002).  In this case, in light of the favorable 
decision, the veteran will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard, 
at 384 (1993).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The veteran asserts that service connection is warranted for 
tinnitus.  It is his contention that he stood gun watch and 
was a gun captain and loader on five-inch cannons aboard a 
Naval vessel during combat missions off the coast of Vietnam.  
He asserts that he was exposed to repeated gunfire which 
resulted in his hearing loss, for which service connection 
has been established, and caused his tinnitus.  

The evidence of record shows no findings, treatment, or 
complaints of tinnitus in service.  Not until many years 
after service did the veteran complain of ringing in his 
ears.  However, his duties in service aboard a combat vessel 
involved noise exposure, as indicated by his statement and 
that of a fellow shipmates.  The veteran denied any 
significant post service noise exposure and all of his 
employment since his discharge from service suggests no 
meaningful exposure to acoustic trauma.  

The Board is cognizant of the fact that the October 2005 VA 
examiner indicated that he could not be 50-percent or more 
certain that the veteran's tinnitus was related to service.  
It is apparent that the examiner's opinion was predicated on 
the fact that there was no record of any complaints of 
tinnitus until many years after service separation.  On the 
other hand, the May 2004 VA audiologist opined that it was 
more likely than not that the veteran's tinnitus was 
initially caused by exposure to acoustic trauma in service.  

It is presumably not possible at this point to determine to 
what extent tinnitus may be attributed to noise exposure in 
service versus some other etiology.  That leaves some doubt 
as to whether it is more likely due to service or more likely 
due to some other cause.  Further, there is no evidence, 
either positive or negative, that the veteran's tinnitus is 
not related to his service-connected high frequency 
sensorineural hearing loss.  

The Board has considered the veteran's testimony that he has 
had chronic tinnitus for many years.  In view of the 
subjective nature of tinnitus, and resolving any doubt on 
this issue in the veteran's favor, it is concluded that the 
veteran's tinnitus is a disability of service origin, and due 
to acoustic trauma suffered therein.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for tinnitus, the claim is 
reopened.  

Service connection for tinnitus is granted.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


